UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1760


CAROL L. GRAY PIZZUTO; GREG P. GIVENS; DENNIS A. GIVENS

                      Plaintiffs – Appellants,

          v.

JAMES P. MAZZONE,      Honorable;   SCOTT    R.   SMITH,   State
Prosecutor,

                      Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    John Preston Bailey,
Chief District Judge. (5:13-cv-00067-JPB-JES)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carol L. Pizzuto, Greg Givens, Dennis A. Givens, Appellants Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Appellants      appeal      the     district        court’s     order

dismissing their civil complaint.           We have reviewed the record

and find no reversible error.             Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated   by   the   district    court.        Pizzuto    v.    Mazzone,    No.

5:13-cv-00067-JPB-JES (N.D.W. Va. June 10, 2013).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this     court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                      2